PER CURIAM
Defendant appeals his conviction for possession of a controlled substance, former ORS 475.992 (2003), arguing that the trial court erred in denying his motion to suppress evidence. The evidence was discovered after defendant was detained for allegedly violating a condition of probation that he refrain from knowingly associating with persons who use or possess illegal controlled substances. The state concedes that the record contains no evidence showing that, at the time defendant was detained, the officers had reasonable grounds to believe that defendant was in violation of that condition of probation. On review of the record, we conclude that the state’s concession is well-founded, and we accept it.
Reversed and remanded.